Citation Nr: 0423687	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-18 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1944 to January 
1946.  He died in May 1994.  The appellant is his surviving 
spouse.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In November 2002, the appellant 
testified at a personal hearing before the undersigned.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the supplemental statement of the case (SS)C) 
mailed to the appellant in November 2000, Congress enacted 
legislation that enhanced VA's duty to assist a claimant in 
developing facts pertinent to her claim and expanded on VA's 
duty to notify the claimant and her representative concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Specifically, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here, the appellant has 
not been provided any notice regarding the provisions of the 
VCAA.  

Therefore, the case must again be REMANDED to the RO for the 
following:  

1.  The RO should ensure full compliance 
with the notice and duty to assist 
provisions of the VCAA, specifically 
notifying the appellant of the type of 
evidence that would help substantiate her 
claim, whether she or VA bears the burden 
of providing such evidence, and that she 
should submit everything she has 
pertinent to the claim.  

2.  If any additional evidence is 
received, the RO should review the claim, 
and if it remains denied, issue an 
appropriate SSOC, giving the appellant 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order.  .  

The appellant need take no action unless she is otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).    The purpose of this 
REMAND is to provide the appellant with due process.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  

	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


